department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c offic e of c h ief c o u n sel number release date cc it a wta-n-114895-00 uil date memorandum for renee brotman from heather c maloy associate chief_counsel income_tax accounting by george baker subject use of vehicles by law enforcement officers this chief_counsel_advice responds to your inquiry dated date regarding the tax treatment of the use by employees of employer-provided vehicles in particular you have asked whether the rules in revrul_99_7 1999_1_cb_361 apply when a law enforcement agency provides unmarked vehicles to its employees to perform law enforcement functions this memorandum may be shared with field offices chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent law and analysis sec_61 of the internal_revenue_code provides that gross_income includes compensation_for services including fringe_benefits sec_1_61-21 of the income_tax regulations provides that the use of an employer-provided automobile is a fringe benefit includible in the employee’s gross_income except to the extent it is specifically excluded from gross_income sec_132 excludes from gross_income any fringe benefit that qualifies as a working_condition_fringe defined in sec_132 as any property or services provided to an employee of the employer to the extent that if the employee paid for such property or services such payment would be allowable as a deduction under sec_162 or sec_167 revrul_99_7 provides that transportation_expenses paid_or_incurred by an employee in going between the residence and certain temporary work locations are deductible under sec_162 also revrul_55_109 1955_1_cb_261 provides that automobile expenses_incurred in going between one business location and another business location generally are deductible under sec_162 thus the value of the use of an employer-provided vehicle by an employee is excludable as a working_condition_fringe wta-n-114895-00 to the extent such transportation expense would have been deductible under revrul_99_7 or revrul_55_109 if paid_or_incurred by the employee however sec_1_132-5 provides a special rule that generally percent of the value of the use of a qualified_nonpersonal_use_vehicle as described in sec_1_274-5t is excluded from gross_income as a working_condition_fringe sec_1 274-5t k provides rules under sec_274 which defines qualified_nonpersonal_use_vehicle as any vehicle which by reason of its nature is not likely to be used more than a de_minimis amount for personal purposes sec_1_274-5t includes in the list of qualified nonpersonal use vehicles unmarked vehicles used by law enforcement officers as defined in paragraph k of this section if the use is officially authorized sec_1_274-5t defines the term law enforcement officer and describes the scope of officially authorized personal uses and it provides that the vehicle must be owned or leased by the law enforcement agency accordingly if a law enforcement agency provides an unmarked vehicle to an employee under circumstances that meet all the rules for a qualified_nonpersonal_use_vehicle as described in the regulations cited above the full value of the use of the vehicle is excluded from the employee’s gross_income as a working_condition_fringe under sec_1_132-5 and the employer will not be required to rely on revrul_99_7 or revrul_55_109 to exclude this value however the special rule provided in sec_1_132-5 only applies to the value of the use of employer-provided vehicles and it does not apply to the use of the employee’s personal automobile please note that this memorandum considers only whether revrul_99_7 applies when a vehicle is a qualified_nonpersonal_use_vehicle under sec_1_274-5t it is not intended to provide guidance on the proper application of the qualified_nonpersonal_use_vehicle rules
